UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7490


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TIRON WHEELER,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:01-cr-00422-WMN-1)


Submitted:   January 14, 2016              Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tiron Wheeler, Appellant Pro Se.          Martin Joseph Clarke,
Assistant United States Attorney, Jacabed Rodriguez Coss, Andrew
George Warrnes Norman, Stephen Schenning, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tiron Wheeler appeals the district court’s order dismissing

his Fed. R. Civ. P. 60(b) motion for reconsideration of the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.      The court construed the Rule 60(b) motion as a

successive    §   2255   motion.     We   have   reviewed   the   record   and

conclude that Wheeler’s motion was not a true Rule 60(b) motion,

but   in   substance     a   successive   §   2255   motion.      See   United

States v. McRae, 793 F.3d 392, 399-400 (4th Cir. 2015); see also

Gonzalez v. Crosby, 545 U.S. 524, 531-33 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas motion).         Wheeler is therefore not required to

obtain a certificate of appealability to appeal the district

court’s order.      See McRae, 793 F.3d at 400.             As noted by the

district court, in the absence of prefiling authorization from

this court, it lacked jurisdiction to hear Wheeler’s successive

§ 2255 motion.     See 28 U.S.C. § 2244(b)(3) (2012).

      Additionally, we construe Wheeler’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:



                                      2
    (1) newly discovered evidence that . . . would be
    sufficient to establish by clear and convincing
    evidence that no reasonable factfinder would have
    found the movant guilty of the offense; or

    (2) a new rule of constitutional law, made retroactive
    to cases on collateral review by the Supreme Court,
    that was previously unavailable.

28 U.S.C. § 2255(h).        Wheeler’s claims do not satisfy either of

these    criteria.       Therefore,   we   deny    authorization      to    file   a

successive § 2255 motion.          Accordingly, we affirm the district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument    would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                       3